Citation Nr: 1442703	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral hearing loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from December 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that continued a noncompensable rating for bilateral hearing loss.  The Veteran's claims file is now in the jurisdiction of the Louisville, Kentucky RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected bilateral hearing loss has worsened beyond what is contemplated by the current noncompensable (0 percent) rating.

The Veteran was most recently afforded a VA examination regarding his bilateral hearing loss disability in May 2012.  Since then, the Veteran has reported that his disability has worsened and is more severe than originally rated.  See Appellate Brief Presentation dated in September 2014.  In light of the length of the intervening period since the May 2012 examination and the allegation of worsening, a contemporaneous examination to assess his bilateral hearing loss is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the record reveals the Veteran continues to seek treatment through a VA medical center (VAMC).  The last record of VA treatment is dated in May 2012.  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be secured.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain updated records of all VA treatment the Veteran has received since May 2012.

2. The AOJ should then arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his hearing loss.  The report of the examination must include comment by the examiner regarding the impact of the Veteran's bilateral hearing loss on his daily activities (i.e., whether the functional impairment described by the Veteran is consistent with the audiometry).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



